Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13, 16-17, 20-21 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 16-17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wentzlaff et al., US Patent 7,882,307 (hereainfter Wentzlaff) in view of Butts, “Synchronization Through Communication in a Massively Parallel Processor Array” (hereinafter Butts).
Regarding claim 1, Wentzlaff teaches:
A data processing engine (DPE) for a DPE array in an integrated circuit (IC) (see e.g. fig. 1, 2, col. 4 lines 40-61, array of tiles/DPEs), comprising: a core including compute circuitry (see e.g. fig. 1, 2, col. 1 lines 62-65, col. 5 lines 25-44); a memory module including a data memory comprising one or more memory banks (see e.g. fig. 1, 2, col. 5 lines 25-44, col. 10 lines 15-28, data memory); hardware lock circuitry coupled to the data memory and configured to lock memory of the one or more memory banks 
Wentzlaff fails to explicitly teach the core including a program memory and the memory module including a first interface directly connected to the core and a second interface directly connected to a respective at least one additional core external to the DPE.
Butts teaches cores that contain memory for holding instructions, and multiple memory interfaces for directly connecting memory to different cores and compute units (see e.g. fig. 4, pg. 35-37).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff and Butts to have the core including a program memory and the memory module including a first interface directly connected to the core and a second interface directly connected to a respective at least one additional core external to the DPE. This would have provided an advantage of providing faster access to instructions within a core, and would have allowed for multiple cores to access memory at the same time to improve load/store speed. 

The DPE of claim 1, further comprising debug circuitry coupled to the core and the memory module (see e.g. Wentzlaff col. 28 lines 23-31). 
Regarding claim 3, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the one or more memory banks are respective one or more random access memory (RAM) banks, the memory module further including arbitration logic configured to arbitrate access to the one or more RAM banks (see e.g. Wentzlaff col. 10 lines 15-28). 
Regarding claim 4, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 3, wherein the hardware lock circuitry is configured to lock access to the one or more RAM banks by the core, a core in another DPE in the DPE array, and the DMA circuitry (see e.g. Wentzlaff col. 22 lines 32-57). 
Regarding claim 5, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 4, wherein the hardware lock circuitry is configured to provide synchronization between the core and at least one other core in at least one other DPE in the DPE array (see e.g. Wentzlaff col. 14 line 36 – col. 15. line 3, col. 16 lines 38-50). 
Regarding claim 7, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the streaming interconnect includes a stream switch having at least one connection to at least one additional DPE in the DPE array (see e.g. Wentzlaff col. 15 line 60 – col. 16 line 3). 
Regarding claim 8, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 7, wherein the stream switch includes a connection to the core (see e.g. Wentzlaff col. 15 line 60 – col. 16 line 3). 

The DPE of claim 1, wherein the streaming interconnect includes a plurality of stream switches each having at least one connection to a different DPE in the DPE array in a different direction (see e.g. Wentzlaff fig. 1, col. 15 line 60 – col. 16 line 3). 
Regarding claim 10, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the memory-mapped interconnect includes a memory-mapped switch having at least one connection to at least one additional DPE in the DPE array (see e.g. Wentzlaff fig. 1, 2). 
Regarding claim 11, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the core includes a cascading interface directly connected to another core disposed in another DPE in the DPE array (see e.g. Wentzlaff fig. 1, 2). 
Regarding claim 12, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the core includes a plurality of registers coupled to the memory-mapped interconnect (see e.g. Wentzlaff col. 5 lines 33-36). 
Regarding claim 13, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the compute circuitry comprises a very long instruction word (VLIW) processor, a single instruction, multiple data (SIMD) processor, or a VLIW SIMD processor (see e.g. Wentzlaff col. 5 lines 45-58). 
Regarding claim 16, Wentzlaff in view of Butts teaches or suggests:
The DPE of claim 1, wherein the DMA circuitry includes a first DMA circuit having an output coupled to the streaming interconnect and an input coupled to the data memory, and a second DMA circuit having an input coupled to the streaming 
Claims 17, 20 are rejected for reasons corresponding to those given above for claims 1, 13.

Regarding claim 21, Wentzlaff teaches:
An integrated circuit comprising: a data processing engine (DPE) array comprising DPEs, each DPE of the DPEs comprising: a core (see e.g. fig. 1, 2, col. 1 lines 62-65, col. 5 lines 25-44); a memory module including memory (see e.g. col. 10 lines 15-28), a first memory interface (see e.g. fig. 1, 2, 8, bus/circuitry connecting to internal memory), a second memory interface (see e.g. fig. 2, 8, bus/circuitry connecting to other tiles and external memory), and direct memory access (DMA) circuitry (see e.g. col. 15 lines 29-32); a stream switch connected to the DMA circuitry and the core (see e.g. fig. 2, 8, col. 17 lines 18-27, dynamic switch network circuitry), the stream switch including one or more configuration registers, the one or more configuration registers being operable to store configuration data to configure the stream switch (see e.g. col. 10 lines 7-14, the registers storing configuration information such as mode indicators and other data used to reconfigure the system); and a memory-mapped switch coupled to the core (see e.g. col. 17 lines 48-59, memory dynamic network including any circuitry connecting memory with other components in the system), the memory module, and the one or more configuration registers of the stream switch, the one or more configuration registers being writeable by one or more transactions via the memory-mapped switch (see e.g. col. 10 lines 7-14, configuration registers are capable of being written by data obtained from memory); and wherein: the stream switches of the DPEs 
Wentzlaff fails to explicitly teach the memory module including a first interface directly connected to the core and a second interface directly connected to a core of a neighboring DPE of the DPEs.
Butts teaches multiple memory interfaces for directly connecting memory to different cores and compute units (see e.g. fig. 4, pg. 35-37).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Wentzlaff and Butts to have the memory module including a first interface directly connected to the core and a second interface directly connected to a core of a neighboring DPE of the DPEs. This would have provided an advantage of providing faster access to instructions within a core, and would have allowed for multiple cores to access memory at the same time to improve load/store speed.


Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination would have provided an advantage of providing faster access to instructions within a core, and would have allowed for multiple cores to access memory at the same time to improve load/store speed. This is not a mere conclusory statement. This is a motivation to combine the references.
Applicant argues the combination would not improve load/store speed.
Examiner respectfully disagrees. Initially, it is noted that Applicant has not disagreed with the assertion that the combination would have provided an advantage of providing faster access to instructions within a core. By being closer to (within) the core, the program memory would provide faster access speed. That is, the latency could be reduced because of the reduced physical distance between the components. Further, while the introduction of sharing/parallelism introduces the risk of contention for the shared resource, it also allows for improving the overall load/store speed by providing a .








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183